DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 26, 28, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viart et al. (FR2993170) in view of Jackson et al. (Pub. No. US 2011/0098755 A1) and further in view of Ahn et al. (Pub. No. US 20070049933).
Regarding claims 7, 26, 28, and 36, Viart et al. discloses a method of assembling a pedicle screw assembly comprising the steps of: providing a polyaxial pedicle screw 4 with a head 9 and a threaded shank 14; providing a tulip 3 (figures 4 and 5), the tulip 3 having a distal opening 11 for receiving the head 9 of the polyaxial pedicle screw 4 (figure 5); providing a saddle 12 with a proximal end for receiving a rod and distal end for receiving an upper portion of the head 9 of the polyaxial pedicle screw, wherein the saddle abuts the tulip (at indents 3g, figure 8) internally upon movement of the saddle in the proximal direction (figure 8), and wherein the polyaxial pedicle screw maintains polyaxial movement until a set screw is put into position on top of the rod and the rod is securely fastened against the saddle (figure 5- the saddle can move up and down in the tulip until a set screw is fastened; page 1, last 6 lines of the translation; page 4, second paragraph of the translation); inserting the polyaxial pedicle screw 4 into the distal opening 11 of the tulip 3 (figure 5; page 4, second paragraph of the translation discloses that the opening 11 has a diameter greater than the outer diameter of the screw head) moving a maximum diameter of the head 9 of the polyaxial pedicle screw past an undercut groove or recess 10 inside of the tulip (Figure 5 shows that the inner bore of the tulip is sized such that the head of the pedicle screw can move past the groove 10, and also shows that in order to insert the segment pieces 15, 16, the screw head must be moved past the groove 10 to provide enough room below the screw head for insertion of the segment pieces); and positioning a multi-segmented locking member 15, 16 into the undercut groove or recess 10 below the maximum diameter of the head 9 to hold the polyaxial pedicle screw 4 in an unlocked condition (figure 5) wherein the multi-segmented locking member comprises separate segments 15, 16, having circumferential gaps between the separate segments (figure 4), wherein the separate segments comprise two arcuate separate segments (figure 4), wherein upon assembly of the polyaxial pedicle screw 4 into the tulip 3 at least the maximum diameter of the head 9 of the polyaxial pedicle screw is positioned to move past the undercut groove or recess 10 allowing each of the separate segments 15, 16 of the multi- segmented locking member to be inserted through the distal opening 11 of the tulip without being contracted and thereafter positioned into the undercut groove or recess 10 thereby securing the polyaxial pedicle screw 4 and the separate segments 15, 16 inside the tulip 3 (Figure 5 shows that the inner bore of the tulip is sized such that the head of the pedicle screw can move past the groove 10, and also shows that in order to insert the segments 15, 16, the screw head must be moved past the groove 10 to provide enough room below the screw head for insertion of the segment pieces) wherein the saddle 12 pushes against the upper portion of the head 9 of the polyaxial pedicle screw as the lower portion of the head 9 of the polyaxial pedicle screw prevents the multi- segmented locking member 15, 16 from dislodging (figure 5, the saddle applies downward pressure on the screw head, which is urged downwardly to prevent the multi-segmented locking ring from dislodging); wherein the pedicle screw assembly does not comprise a single piece split ring between the multi-segmented locking member and the lower portion of the head of the polyaxial pedicle screw (figure 8).  Each of the separate segments 15, 16 comprises top edges contoured to contact the lower portion of the head 9 of the polyaxial pedicle screw (page 2, second paragraph, of the translation).  A lateral outer diameter of side of the undercut groove or recess 10 is straight, round, or tapered (figure 5 shows an undercut groove that is straight with a rounded taper at the bottom). 
Viart et al. discloses the claimed invention except wherein the saddle is provided within the tulip from the distal opening of the tulip prior to insertion of the polyaxial pedicle screw, and wherein the tulip, the saddle, the polyaxial pedicle screw, and the multi-segmented locking member are pre-loaded as an assembly during manufacture.  Viart et al. discloses the various components, but is silent regarding the assembly of the saddle with the tulip.  Viart et al. also fails to disclose that the locking member comprises three separate segments (Viart et al. discloses two separate segments).
Jackson et al. teaches wherein a saddle 1014 is provided within the tulip 1010 from the distal opening of the tulip prior to insertion of the polyaxial pedicle screw (figure 50) in order to prevent escape of the saddle from the tulip (due to the inwardly protruding ledge 1086, figure 51, paragraph 0448), and wherein the tulip, the saddle, the polyaxial pedicle screw, and the locking member are pre-loaded as an assembly during manufacture (paragraph 0459; figures 48-56).  Jackson et al. teaches that it is advantageous to pre-assemble the assembly in order to allow the user to insert the entire assembly at one time (paragraph 0461).
Ahn et al. teaches wherein a multi-segmented locking member comprises three
or four separate segment pieces 151, 152 (paragraph 0101) as an obvious matter of design choice.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method disclosed by Viart et al., such that the saddle is provided within the tulip from the distal opening of the tulip prior to insertion of the polyaxial pedicle screw (and to modify the tulip to have an inwardly protruding ledge above the saddle) in order to prevent the saddle and polyaxial pedicle screw from escaping during insertion thereof, and to provide the tulip, the saddle, the polyaxial pedicle screw, and the multi-segmented locking member as a pre-loaded assembly during manufacture, in order to allow the user to insert the entire assembly at one time, and to reduce the risk of losing components of the assembly at the surgical location. 
It would have been further obvious to a person having ordinary skill in the art at
the time the invention was effectively filed to modify the locking member to comprise three segment pieces, as taught by Ahn et al., since it has been held that mere
 duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 26, 28, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773